EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Malagiere on 2/10/21.

The application has been amended as follows: 

In claim 1, ---protrusion--- has been inserted after “central” in line 11.
In claim 7, “claim 2” in line 1 has been replaced with ---claim 21---.
In claim 8, “claim 2” in line 1 has been replaced with ---claim 21---.
In claim 9, “claim 2” in line 1 has been replaced with ---claim 21---.
Withdrawn claims 13-20 have been canceled.

Reasons for Allowance
Claims 1, 4-9 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a wick watering system for potted plants as claimed in detail, especially the feature of wherein the side surface of the inner container does not contain any holes.
Wang (WO 03/043408) discloses a similar wick watering system for potted plants as the claimed invention. However, Wang lacks wherein the side surface of the inner container does not contain any holes. Although prior art references, such as each of . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yohe (US 2691245) teaches an outer container with a central protrusion and a hole at a tip of the central protrusion (Fig. 3), an inner container with a side surface that does not contain any holes, and a wicking element inserted between the outer and inner containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643